Harrison, J. The lien of the landlord was superior to •the mortgage, and it was in no way affected by it. Sevier v. Shaw, Barbour & Co., 25 Ark., 417; Tomlinson v. Greenfield, 31 Ark., 357; Watson v. Johnson et al, 33 Ark., 737; Buck v. Lee et al, 36 Ark., 525. Being entitled to have the cotton, raised on the demised premises, applied in payment of his rent, he had the right to receive payment in it. Watson v. Johnson et al, supra; Buck v. Lee et al, supra. And, though the assignment of the note did not in law •carry with it the lien, it still subsisted, and as the note was held by M. Hanf & Co. only as collateral security, the delivery of the cotton to them, in payment of it, was virtually •a .delivery and payment to Levy, the same in effect as if Levy still held the note and the delivery and payment had been directly to him, and he had then turned the cotton •over to them in discharge of his debt to them. The judgment is affirmed.